ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 10, 1975 (321 So.2d 477) denying a petition for writ of certiorari to the Circuit Court for Dade County, Florida; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 4, 1976 (334 So.2d 568) and mandate now lodged in this court remand the cause with directions to reverse the trial court;
NOW, THEREFORE, It is Ordered that the judgment of this court heretofore filed in this cause on October 10,1975 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A.R.).